Title: To George Washington from Otho Holland Williams, 13 May 1792
From: Williams, Otho Holland
To: Washington, George



Sir
Baltimore 13th May 1792

By a Note, received this morning from Mr Lear, I am requested to let you know “if I have received the notification of my appointment to the Office of Brigadier General; and whether I accept.”
I have not, Sir, received any Official Notice of such an appointment.
My answer to a private letter from the secretary of War, of which the inclosed is a copy, may in some measure, account for the delay; at the same time that it adduces some of the reasons which I beg may be received as my appology for not accepting.
A propensity to the science of War, as a necessary means of public defence, and a desire of contributing to the service of my Country, had induced the contemplation of an appointment in the Army; and I had mentioned it to my friends previous to the receipt of General Knox’s private letter; But the advice of my Physicians and the intreaties of all my friends united with the consideration of very great private inconvenience to make me wish that I might not receive that honor.
It is with real regret, Sir, that I am forced to decline the command to which it has been your pleasure to appoint me; and I feel perhaps more than is common upon such occasions as this is the first instance, of a great many, wherein my services have been required by my Country, either in a Military or a civil capacity, in which I have not obeyed the summons with alacrity and pleasure. I have the honor to be, with the most perfect respect, Sir, Your most Obliged, and most obedient, Humble, Servant.

O. H. Williams



N.B. Sunday 10 o’Clock. I have this moment received an Official Notification from the Secretary at War, which I will answer immediately.

